Where three brothers, as copartners, devoted their time to carrying on joint business, each one withdrawing a sum weekly, ahead of distribution of profits, no one of them sustained the relation of a working member receiving wages, irrespective of profits, for there was no contract of hire, express or implied, but only the relation of copartners and mutual endeavor accompanying joint association.
I also have doubt upon the question of compensable injury arising out of the usual method of handling the barrel.
The award should be vacated.
BUSHNELL, J., concurred with WIEST, J. *Page 250